    Case: 1:20-cv-06563 Document #: 43 Filed: 12/16/20 Page 1 of 2 PageID #:1454




BRUNO LAW
44 North Second Street
P.O. Box 468
Easton, PA 18044
(610) 258-4003
Attorneys for Defendant AO Industries, LLC

                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


SNEAKER MATCH, LLC                            :
an Arizona Limited Liability Company          :
                                              :
               Plaintiff,                     :
                                              :       Case No.: 1:20-cv-06563
       v.                                     :
                                              :       Honorable Mary M. Rowland
JOHN DOES 1-10                                :
                                              :       Magistrate Judge Heather K. McShain
               Defendants.                    :
                                              :
       v.                                     :
                                              :
AO INDUSTRIES, LLC                            :
                                              :
                                              :
               Defendant.                     :


DEFENDANT AO INDUSTRIES, LLC’S PETITION TO DISSOLVE AND TERMINATE
                  THE PRELIMINARY INJUNCTION

       Defendant, AO Industries, LLC (“AO Industries”), by and through its counsel, Bruno

Law, hereby files the following Petition to Dissolve the Preliminary Injunction and moves this

Honorable Court to dissolve and terminate the Preliminary Injunction entered on December 3,

2020 as it relates to Defendant AO Industries and to order that Defendant AO Industries shall

receive all monies (of at least $10,000.00) secured by a bond, which amount was previously

determined by this Court to be adequate for the payment of such damages any person may be

entitled to recover for the wrongful restraint under the Orders.
   Case: 1:20-cv-06563 Document #: 43 Filed: 12/16/20 Page 2 of 2 PageID #:1455




       In support of its Petition, Defendant AO Industries files herewith its attached

Memorandum of Law in Support of the Petition to Dissolve the Preliminary Injunction, Proposed

Order, and a Certification of Austina Giamber, owner of Defendant AO Industries.


                                           Respectfully submitted,

                                           BRUNO LAW

                                    BY:    s/ Alyssa M. Bruno
                                           ALYSSA M. BRUNO, ESQ.
                                           44 North 2nd Street – P.O. Box 468
                                           Easton, PA 18044-0468
                                           (610) 258-4003 telephone
                                           (610) 258-1943 facsimile
                                           abruno@brunolawfirm.com
                                           Attorney for Defendant AO Industries, LLC
DATED: December 16, 2020
